                                            Case 3:20-cv-07010-JSC Document 9 Filed 11/16/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       JODI L. CRANE,                                   Case No. 20-cv-07010-JSC
                                                        Plaintiff,
                                   9
                                                                                            SECTION 1915 SCREENING OF
                                                  v.                                        COMPLAINT
                                  10

                                  11       CITY OF DUNSMUIR, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Jodi Crane brings this civil rights action against the City of Dunsmuir and various

                                  15   city officials. (Dkt. No. 1.) Having granted Ms. Crane’s application to proceed in forma pauperis,

                                  16   (see Dkt. No. 4), the Court now screens the complaint pursuant to 28 U.S.C. § 1915 and concludes

                                  17   that the complaint is deficient for the reasons stated below.

                                  18                                    COMPLAINT ALLEGATIONS

                                  19           The facts and allegations of the complaint are difficult to discern. It was prepared using

                                  20   the form “Complaint for Violations of Civil Rights,” but it does not specify what rights Ms. Crane

                                  21   alleges were violated by the City of Dunsmuir, City Manager Todd Juhasz, Fire Chief Daniel

                                  22   Padilla, and Mayor Jiliana Lucchessi. Instead, under the section regarding which right(s) were

                                  23   violated Ms. Crane alleges: “THE RIGHT TO RUN A BUISSNESS [sic] WITHOUT

                                  24   CURRUPTION [sic], DEFLAMATION[sic] OR ABUSE FROM OFFICAILS<SLANDER [sic],

                                  25   COWERSION [sic] BEETWEEN [sic] POWERS.” (Dkt. No. 1 at 3.1) Elsewhere, Ms. Crane

                                  26   alleges:

                                  27

                                  28
                                       1
                                        Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the document.
                                           Case 3:20-cv-07010-JSC Document 9 Filed 11/16/20 Page 2 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6   (Id. at 4.) In the statement of facts, Ms. Crane alleges that her “CLOTHING STORE WAS

                                   7   DEEMED A DANGER IN HOUR WITHOUT ANY BUILDING INSPECTION,” that her license

                                   8   was “REVOKED,” and “HE REFUSED ME RENNEWL [sic] OF LICENSE BAN SENT

                                   9   MONEY BACK.” (Id.) Ms. Crane also alleges that she was told she would be taken to jail if she

                                  10   entered her own building, that it was “ALL ILLEGALLY DONE NO PROCEDURE NO DUE

                                  11   PROCESSKEEPING [sic] ME OUT OF LEASED PROPERTY.” Id.

                                  12                                          LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          The Court has a continuing duty to dismiss any case in which a party is proceeding in

                                  14   forma pauperis upon a determination that the case is: (1) frivolous or malicious; (2) fails to state a

                                  15   claim on which relief may be granted; or (3) seeks monetary relief against a defendant who is

                                  16   immune from such relief. See 28 U.S.C. § 1915(e)(2). The standard of review under 28 U.S.C. §

                                  17   1915(e)(2) mirrors that of Rule 12(b)(6). Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000).

                                  18   Thus, the complaint must allege “enough facts to state a claim to relief that is plausible on its

                                  19   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A facial plausibility standard is not

                                  20   a “probability requirement” but mandates “more than a sheer possibility that a defendant has acted

                                  21   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations

                                  22   omitted). To avoid dismissal, a complaint must contain more than “naked assertion[s],” “labels

                                  23   and conclusions” or “a formulaic recitation of the elements of a cause of action.” Twombly, 550

                                  24   U.S. at 555-57. “A claim has facial plausibility when the plaintiff pleads factual content that

                                  25   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  26   alleged.” Iqbal, 556 U.S. at 678.

                                  27          When a plaintiff files a complaint without being represented by a lawyer, the court must

                                  28   “construe the pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v.
                                                                                          2
                                           Case 3:20-cv-07010-JSC Document 9 Filed 11/16/20 Page 3 of 6




                                   1   Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (internal quotation marks and citation omitted). Upon

                                   2   dismissal, self-represented plaintiffs proceeding in forma pauperis must be given leave “to amend

                                   3   their complaint unless it is absolutely clear that the deficiencies of the complaint could not be

                                   4   cured by amendment.” Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984) (internal

                                   5   quotation marks and citation omitted).

                                   6                                              DISCUSSION

                                   7          There are three primary issues with Ms. Crane’s Complaint. First, the Court cannot

                                   8   discern the nature of Ms. Crane’s claims from her complaint. Second, to the extent that she also

                                   9   seeks to state claims on behalf of her business, JUSTINTIME, she cannot do so without counsel.

                                  10   Finally, venue does not appear proper in this district.

                                  11          A. Failure to State A Claim

                                  12          Ms. Crane appears to allege that the City of Dunsmuir and various city officials interfered
Northern District of California
 United States District Court




                                  13   with her business. However, it is not clear what civil rights she alleges were violated and what

                                  14   actions were taken which allegedly violated her civil rights.

                                  15          To state a claim under § 1983, a complaint “must both (1) allege the deprivation of a right

                                  16   secured by the federal Constitution or statutory law, and (2) allege that the deprivation was

                                  17   committed by a person acting under color of state law.” Anderson v. Warner, 451 F.3d 1063, 1067

                                  18   (9th Cir. 2006). To adequately plead these elements, the complaint must identify what

                                  19   constitutional or other federal right each defendant violated, providing sufficient facts to plausibly

                                  20   support each purported violation. See, e.g., Drawsand v. F.F. Props., L.L.P., 866 F. Supp. 2d

                                  21   1110, 1121 (N.D. Cal. 2011) (“Aside from passing references to due process and equal protection,

                                  22   the Complaint fails to allege how [plaintiffs’] constitutional rights were violated and fails to

                                  23   identify each Defendant's role therein.”); Walsh v. Am. Med. Response, No. 2:13-cv-2077 MCE

                                  24   KJN (PS), 2014 WL 2109946, at *7 (E.D. Cal. May 20, 2014) (“Before any claims may be found

                                  25   to be cognizable, plaintiffs must separate each specific claim they wish to pursue, identify which

                                  26   defendants relate to each particular claim, and identify the Constitutional right implicated by each

                                  27   claim.”).

                                  28          In addition, while municipalities are “persons” under Section 1983 and thus may be liable
                                                                                          3
                                           Case 3:20-cv-07010-JSC Document 9 Filed 11/16/20 Page 4 of 6




                                   1   for causing a constitutional deprivation, a municipality may not be sued under Section 1983 solely

                                   2   because an injury was inflicted by its employees or agents. Monell v. Dep’t of Soc. Servs. of the

                                   3   City of New York, 436 U.S. 658, 690-91, 694 (1978). The entity is instead responsible only when

                                   4   execution of a government’s policy or custom inflicts the injury. Id. To impose municipal

                                   5   liability under Section 1983 for a violation of constitutional rights, a plaintiff must show: “(1) that

                                   6   [s]he possessed a constitutional right of which [s]he was deprived; (2) that the municipality had a

                                   7   policy; (3) that this policy ‘amounts to deliberate indifference’ to the plaintiff’s constitutional

                                   8   right; and (4) that the policy is the ‘moving force behind the constitutional violation.’” Oviatt v.

                                   9   Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992) (quoting City of Canton v. Harris, 489 U.S. 378,

                                  10   389-91 (1989)).

                                  11           Ms. Crane’s conclusory allegations regarding her right to run her business, the City’s

                                  12   revocation of her license, refusal to issue permits, and denial of “DUE PROCESS” is insufficient
Northern District of California
 United States District Court




                                  13   to state a claim under Section 1983.

                                  14           B. JUSTINTIME Cannot Proceed Without Counsel

                                  15           In addition, it appears that Ms. Crane seeks to bring this action on her own behalf and on

                                  16   behalf of her corporation JUSTINTIME; however, a corporation cannot proceed pro se (without an

                                  17   attorney). See N.D. Cal. Civ. L.R. 3-9(b) (“A corporation, unincorporated association, partnership

                                  18   or other such entity may appear only through a member of the bar of this Court.”); see also

                                  19   Rowland v. California Men’s Colony, Unit II Men's Advisory Council, 506 U.S. 194, 202 (1993)

                                  20   (“a corporation may appear in the federal courts only through licensed counsel”). Accordingly,

                                  21   JUSTINTIME cannot proceed with this action without being represented by an attorney.

                                  22           C. Venue

                                  23           Finally, it does not appear that venue is proper in this district. “The district court of a

                                  24   district in which is filed a case laying venue in the wrong division or district shall dismiss, or if it

                                  25   be in the interest of justice, transfer such case to any district or division in which it could have

                                  26   been brought.” 28 U.S.C. § 1406. A district court may raise the issue of venue on its own motion.

                                  27   Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986) (affirming sua sponte dismissal for

                                  28   improper venue). In general, venue is proper in:
                                                                                           4
                                           Case 3:20-cv-07010-JSC Document 9 Filed 11/16/20 Page 5 of 6




                                   1                   (1) a judicial district in which any defendant resides, if all defendants
                                                           are residents of the State in which the district is located;
                                   2
                                                       (2) a judicial district in which a substantial part of the events or
                                   3                       omissions giving rise to the claim occurred, or a substantial part
                                                           of property that is the subject of the action is situated; or
                                   4
                                                       (3) if there is no district in which an action may otherwise be brought
                                   5                       as provided in this section, any judicial district in which any
                                                           defendant is subject to the court's personal jurisdiction with
                                   6                       respect to such action.
                                   7
                                       28 U.S.C. § 1391(b). Here, all of the parties reside in Dunsmuir, California which is in Siskiyou
                                   8
                                       County in the Eastern District of California. Generally, where a case is filed in the wrong venue,
                                   9
                                       the district court has the discretion either to dismiss the case or transfer it to the proper federal
                                  10
                                       court “in the interest of justice.” 28 U.S.C. § 1406(a).
                                  11
                                                                                   CONCLUSION
                                  12
Northern District of California




                                               For the reasons set forth above, Ms. Crane’s complaint fails section 1915 review. Ms.
 United States District Court




                                  13
                                       Crane may file an amended complaint within 30 days; her amended complaint must identify her
                                  14
                                       claims and include a plain statement of facts in support and shall allege facts which support venue
                                  15
                                       in this District. Further, to the extent that Ms. Crane seeks to bring an action on behalf of her
                                  16
                                       company JUSTINTIME she is reminded that a corporation cannot be represented by a non-
                                  17
                                       attorney and thus she will need to find an attorney to represent the corporation or proceed solely
                                  18
                                       on behalf of herself without an attorney.
                                  19
                                               If Ms. Crane does not respond to this Order or if Ms. Crane’s amended complaint fails to
                                  20
                                       state a claim or seeks to plead a claim on behalf of her business JUSTINTIME without an attorney
                                  21
                                       having made an appearance to represent the company, the Court may prepare a report and
                                  22
                                       recommendation recommending that a district judge dismiss her complaint. Likewise, if Ms.
                                  23
                                       Crane fails to plead facts which establish that venue is proper in this district the Court may issue a
                                  24
                                       report and recommendation that the action be dismissed or transferred to the Eastern District of
                                  25
                                       California because venue is not proper in the Northern District of California.
                                  26
                                               The Court encourages Ms. Crane to seek free assistance from the Northern District’s Legal
                                  27
                                       Help Center. Due to ongoing COVID concerns, Ms. Crane can make an appointment for a
                                  28
                                                                                           5
                                           Case 3:20-cv-07010-JSC Document 9 Filed 11/16/20 Page 6 of 6




                                   1   telephone appointment by calling (415) 792-8982.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 16, 2020

                                   5

                                   6
                                                                                          JACQUELINE SCOTT CORLEY
                                   7                                                      United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     6
